Citation Nr: 0515383	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  98-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of an injury to the left leg, to include muscle 
injury, compartment syndrome and neurological impairment.  

2.  Entitlement to service connection for a heart condition, 
claimed secondary to residuals of an injury to the left leg.  

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964, and was assigned to annual active duty training 
with the National Guard in June 1995, when he sustained the 
service-connected injury to his left lower extremity.  

This appeal arises from July 1996 and May 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board of Veterans' 
Appeals (Board) remanded the issues that are the subject of 
this decision in March 2001 and December 2003.  The case has 
again been forwarded to the Board for appellate review.  
Review of the actions performed by the agencies of original 
jurisdiction (AOJ's) reveals that the mandate of those 
remands has not been fulfilled.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that in March 2001, the Board 
remanded the veteran's claim for completion of further 
evidentiary development.  The mandate of the remand specified 
that the veteran be afforded VA cardiac, orthopedic, and 
neurological examinations.  While the RO requested 
examinations in those specialties, the veteran was scheduled 
with a physician that was not a specialist in any of those 
practice areas.  The veteran refused the examination and the 
RO continued the denial of the veteran's claims, based in 
part on his failure to report for the examinations under 38 
C.F.R. § 3.655 (2004).  In December 2003, the Board 
considered the veteran's explanation and agreed that the 
complexity of the questions of causality presented by the 
veteran's claims requires an examination by appropriate 
specialists.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2004).  In December 2003, the Board remanded the 
claims for a VA cardiology examination, performed by a 
cardiologist, a VA orthopedic examination, performed by a 
specialist in orthopedics, and a VA neurological examination, 
performed by a specialist in neurology.  

A note dated in March 2004 shows that someone at a VA Medical 
Center (VAMC) contacted someone at the AMC regarding the 
VAMC's inability to process the cardiovascular and 
neurological portions of the examination due to lack of 
availability of the required specialists.  The AMC instructed 
the VAMC to proceed with the portion of the examinations that 
could be completed (orthopedic) and cancel the remaining 
examinations.  The orthopedic examination was performed in 
March 2004.  

The December 2003 Board remand discussed in detail why 
specialist examinations were needed in this case.  Further, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Also, while a neurologist may not be 
available at a particular VAMC, it is incredible that a 
neurologist is not available to VA in the state of Ohio.  The 
Board believes that with due diligence, the services of a 
neurologist could have been obtained, and should be obtained, 
to examine the veteran.  

The cardiologist situation is even more perplexing, the 
veteran was given a heart examination, in April 2004, and the 
report is very thorough with the findings and opinions 
explained in detail.  Unfortunately, the examination was done 
by a staff physician whose specialties were primary care, 
compensation and pension examinations, and women's health.  
The report begins by noting that it is to be a cardiology 
examination, performed by a cardiologist.  The doctor then 
goes on to state that he reviewed the information pertaining 
to the veteran's heart with their cardiologist.  Also, the 
file contains the report of a echocardiogram done in June 
2004 bearing the names of a fellow in cardiology and a staff 
cardiologist.  This raises a question as to why the 
cardiologist could not do the examination and give the 
opinion, as requested in the remand.  

The Court, in Stegall, was decidedly upset with the VA 
practice of accepting less than the examinations requested by 
Board remands.  "The protracted circumstances of this case 
and others which have come all too frequently before this 
Court demonstrate the compelling need to hold, as we do, that 
a remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand, either personally or as [] "the 
head of the Department."  Stegall, 271.  There may be, in 
some cases, an impossibility which excuses performance of the 
remand development, but that is not evident in this case.  

Once again, for the sake of clarity the Board will reiterate 
the reasons for the previous remand, which remain applicable.

Initial Rating of Left Lower Extremity Injury Residuals

Service medical records indicate that the veteran was injured 
in June 1995, during active duty training, when he was 
running backward while directing an F-16 aircraft on the 
ground, and felt a pain in his left calf.  The leg became 
"markedly" swollen and he was taken to a Danish civilian 
surgeon for an emergency fasciotomy and suturing of a muscle 
tear or rupture.  A diagnosis of rupture of the medial head 
of the gastrocnemius muscle and compartment syndrome was made 
at that time, with no evidence apparent of ischemic damage 
from the swelling.  Subsequent medical examination and 
treatment records discuss a number of related conditions, 
which have included post-operative infection (possibly 
cellulitis), absence of eversion of the foot and weak plantar 
flexion, some decreased recruitment of the lateral and 
posterior compartment motor units in the left leg due to 
muscle contracture, numbness in the anterolateral left leg 
and foot, and substantial continuous pain in the leg.  A U.S. 
Air Force physician at the Chronic Pain Management Clinic, 
Wright-Patterson Air Force Base (AFB), Ohio, indicated in 
February 1997, that the veteran suffered from a severe 
neuropathic pain syndrome most likely the result of 
peripheral nerve damage, with a poor prognosis.  

The veteran filed his claim for compensation for this injury 
in January 1996, and was initially granted service connection 
in July 1996, with a 10 percent rating assigned under 38 
C.F.R. § 4.72, Diagnostic Code (DC) 5311 (injuries to Muscle 
Group XI).  The veteran appealed this initial rating by 
filing a notice of disagreement (NOD) later that month.  In 
March 1997, following a hearing at the RO and receipt by the 
RO of additional evidence, the veteran's rating was increased 
to 30 percent.  A DC of 5311-8523 was assigned, indicating 
that the RO considered the injury as an injury to Muscle 
Group XI, but rated it as neuritis of the anterior tibial 
nerve.  See 38 C.F.R. § 4.27.  The rating indicated that the 
30 percent benefit was the maximum provided for an injury to 
the muscle group involved and therefore constituted a full 
grant of the benefits sought on appeal.  However, for the 
reasons below, the Board finds that further medical 
development is indicated to determine if the veteran is 
entitled to a higher rating or separate ratings for residuals 
of an injury to the left leg, to include muscle injury, 
compartment syndrome and neurological impairment.  

In reviewing the record, the Board finds that the muscle 
injury was a rupture of the medial head of the gastrocnemius 
muscle.  A February 1997 letter from the medical director of 
the Chronic Pain Management Clinic at Wright-Patterson AFB 
indicates that it is the pain from the nerve damage which 
causes the total numbness of the left foot and lower leg.  A 
report from a November 1996 VA examination at the Columbus 
VAMC presents a very incomplete description of the extent of 
his left leg impairment, but it also attributes the left 
ankle limitation of motion to the pain, rather than to muscle 
injury, compartment syndrome residuals (other than pain) or 
surgical residuals.  The gastrocnemius muscle is part of 
Group XI, and its function is shown in DC 5311 as propulsion 
and plantar flexion of the foot.  The 75 percent limitation 
on dorsiflexion (5 degrees, vice 20 degrees normal), if 
attributable to a muscle, would implicate the tibialis 
anterior muscle in Group XII.  

The Board notes 38 C.F.R. 4.55(a) prohibits rating a muscle 
injury in combination with a peripheral nerve paralysis.  
However, given the medical evidence summarized above and the 
rather incomplete and remote nature of the VA compensation 
examination, it is the Board's judgment that the veteran 
should be afforded muscle and neurological examinations to 
determine the current severity of all residuals of the muscle 
injury to the left leg, and which includes an opinion 
addressing the question of whether he has muscle and nerve 
damage secondary to muscle injury, fasciotomy, and subsequent 
infection, that affects different functions of the left lower 
extremity.  While care must be taken to avoid evaluation of 
the same manifestation under different diagnoses, which is 
prohibited (38 C.F.R. § 4.14), all functional impairment must 
be considered and injury residuals must be rated under 
separate diagnostic codes where "none of the symptomatology 
. . . is duplicative . . . or overlapping."  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

It is also pertinent to note that VA has a duty to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4)(2004).  The physician who 
conducted the November 1996 VA examination characterized it 
as inadequate due to his inability to review pertinent 
medical data in the claims file.  In December 2003, the Board 
concurred that a new examination to determine the nature and 
extent of the residuals of the injury to the veteran's left 
leg was necessary and must be provided.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (a "thorough and 
contemporaneous medical examination, [is] one which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one"); 38 C.F.R. § 3.159(c).  The Board requested 
examinations by specialists in orthopedics and neurology; 
however, only the orthopedic examination was done.  In light 
of the neurologic aspect of the injury, and to comply with 
the holding of the Court in Stegall, the Board is returning 
the case for a neurologic examination.  



Service Connection for a Heart Condition, Claimed Secondary 
to Left Leg Injury

The veteran has submitted a claim for service connection for 
a heart condition secondary to the infection of the "wound" 
(either directly from the injury trauma or as a result of 
remedial surgery) to the left gastrocnemius muscle.  Private 
physicians have submitted statements on the veteran's behalf 
which describe this condition both as chronic pericarditis 
with tamponade and as pericardial effusion.  However, the RO 
treated the veteran's submissions as a claim for service 
connection for coronary artery disease and denied the claim 
in May 1998.  While the RO's April 2000 supplemental 
statement of the case (SSOC) recognizes the disparity between 
the veteran's claim and its rating decision to some extent, 
it is not fully responsive to the veteran's arguments or 
evidence, and does not provide adequate reasons and bases for 
denying his claim.  Stated otherwise, it did not clearly 
inform him of what additional medical or lay evidence, not 
already submitted, would be necessary to substantiate his 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In December 2003, the Board concluded that the April 1997 and 
March 1999 VA cardiac examinations were inadequate as bases 
for rejecting the veteran's claim.  The April 1997 
examination did not indicate whether cardiac effusion was or 
was not present at that time, and no explanation is provided 
for the medical opinion that there was no relationship 
between the veteran's compartmental leg injury and his 
myocardial infarction.  Additionally, no opinion was offered 
as to the relationship, if any, between the veteran's leg 
injury and cardiac effusion or tamponade.  Moreover, the 
history provided by the physician, i.e., that cardiac 
effusion was first noted after the veteran's heart surgery, 
is contrary to the discharge summary written by the veteran's 
private cardiologist immediately following his coronary 
bypass hospitalization in December 1996, which indicates that 
the effusion was present (approximately 2 liters) at the time 
of his admission to the hospital.  

While more complete, the March 1999 VA examination was also 
inadequate, in that it failed to discuss and account for the 
veteran's apparent good health and absence of any indication 
of cardiovascular disease (other than hypercholesterolemia) 
prior to his June 1995 injury.  In this regard, the Board 
noted that the veteran's most recent National Guard periodic 
physical examination, conducted in March 1992, included a 
resting EKG showing essentially normal results, and a medical 
certificate ("short form" medical history) prepared by the 
veteran, in October 1994, revealed no apparent changes since 
the date of that examination.  The April 1997 examination 
also failed to indicate whether any cardiac effusion was 
present at that time.  A stress test was not performed due to 
the veteran's leg disorder, and it is not clear whether or 
not a resting EKG was performed or would have been of value.

Entitlement to TDIU

Finally, the veteran has requested assignment of a total 
disability rating for compensation purposes.  Under 38 C.F.R. 
§ 4.16(a), TDIU may be granted where the schedular rating is 
less than total if a veteran is unable to follow a 
"substantially gainful occupation" as a result of service 
connected disabilities.  See also 38 C.F.R. §§ 3.340(b), 
4.15.  If there is only one service-connected disability, it 
must be ratable at 60 percent or more, and if there are two 
or more disabilities, at least one shall be ratable at 40 
percent or more and there must be sufficient additional 
disability to bring the combined total to 70 percent or more.  
Id.  If a veteran's service-connected disabilities, standing 
alone, are sufficiently severe to prevent him from securing 
and following a substantially gainful occupation, he may also 
be granted a total disability rating on an extra-schedular 
basis, without regard to his total combined schedular 
evaluation.  38 C.F.R. § 4.16(b).  Nonservice-connected 
disabilities and previous unemployability are disregarded for 
rating purposes under this section.  

As noted above, the veteran is presently service connected 
for residuals of his left leg injury, currently rated as 30 
percent disabling.  However, the appropriateness of that 
evaluation remains at issue, as does the question of whether 
the veteran is entitled to service connection for any heart 
disorder.  In Harris v. Derwinski, 1 Vet. App. 180 (1991), 
the Court held that two issues are "inextricably 
intertwined" when a decision on the one issue would have a 
significant impact on a veteran's claim for the second issue.  
In this case, both the claim for service connection for a 
heart condition and the appropriate evaluation of his left 
leg disability are inextricably intertwined with the TDIU 
claim.  The Board must therefore await the RO's completion of 
the additional development and adjudicative actions required 
herein prior to final appellate consideration of the TDIU 
issue.  

While the Board regrets the further delay, for all the above 
reasons, the veteran's appeal is REMANDED to the RO for 
completion of the following actions:

1.  The veteran should be afforded a VA 
cardiology examination, performed by a 
cardiologist, to determine the nature and 
extent of any heart disease that may be 
present.  All indicated diagnostic 
studies should be performed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should state that he is a 
cardiologist and that he has reviewed the 
claims folder.  The cardiologist should 
provide opinions on the following, with 
complete explanations:  
?	What is the veteran's correct, 
current cardiovascular diagnosis?  
?	Is it as likely as not (a 50 percent 
or greater probability) that any of 
the veteran's diagnosed heart 
conditions are causally linked to 
any incident of service or were 
caused or aggravated (underlying 
condition worsened) by the veteran's 
service-connected left lower 
extremity injury residuals?  
?	Is it as likely as not (a 50 percent 
or greater probability) that the 
service-connected disability 
prevents the veteran from obtaining 
or maintaining substantially gainful 
employment? 

2.  The veteran should also be afforded a 
VA neurological examination, performed by 
a specialist in neurology.  All indicated 
diagnostic studies should be performed, 
including electromyogram and nerve 
conduction studies, if deemed necessary.  
The claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiner for review in conjunction with 
the examination.  The neurologist should 
acknowledge his review of the claims 
folder and express an opinion on the 
following, with a complete explanation:  
?	What is the correct, current 
diagnosis for all neurologic 
deficits resulting from the June 
1995 left lower extremity injury and 
its residuals?  
?	Describe all neurologic symptoms 
associated with the June 1995 left 
lower extremity injury and its 
residuals.  If there are none, 
please so state.  
?	If there is neuralgia, neuritis or 
paralysis, is it equivalent to mild 
incomplete paralysis, moderate 
incomplete paralysis, severe 
incomplete paralysis, or complete 
paralysis?  If there is none, please 
so state.  
?	What impact do the service-connected 
disabilities on the veteran's 
ability to obtain or maintain 
substantially gainful employment? 

3.  Thereafter, the RO should 
readjudicate all issues certified on 
appeal, to include whether muscle injury 
and neurologic residuals of the veteran's 
left leg injury should be separately 
rated.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The RO is advised that an examination report which does not 
comply with the requirements set forth above is incomplete 
and must be returned for correction.  38 C.F.R. § 4.2 (2004); 
see also Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran should be advised by the RO that failure to 
report for a scheduled VA examination may have adverse 
consequences, including the denial of his claim.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991); 38 C.F.R. § 
3.655 (2004).  A copy of this notification must be associated 
with the claims file.  

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met. The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time. No action is required of the veteran until he is 
notified by the RO or receives notice to report for 
examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


